per curiam:
El 31 de marzo de 2003 emitimos la opinión per curiam que exponemos a continuación:
Mediante comunicación, de fecha 17 de junio de 2002, la Leda. Carmen H. Carlos, Directora de la Oficina de Inspección de Notarías, nos informó que el notario Humberto Mercado Montenegro había notificado, tardíamente, a dicha Oficina del hecho de la otorgación de una escritura de protocolización de poder.(1) Nos informó, además, que el referido notario había incurrido en conducta similar en tres ocasiones distintas anteriores.
En vista a ello, y mediante Resolución, de fecha 19 de julio de 2002, una Sala Especial de Verano le impuso al notario Mercado Montenegro una sanción económica de $200.00, pa-gadera a favor del Secretario de Hacienda, "... a ser deposi-tada [la misma] en la Secretaría de este Tribunal, dentro del transcurso de treinta (30) días a partir de la fecha de notifica-ción de esta Resolución.” (Énfasis suplido.)
A pesar de haber sido notificado el referido notario, por la vía ordinaria del correo, a la dirección obrante en el Tribunal, éste no compareció en cumplimiento de la mencionada Resolución. En atención a ello, el notario Mercado Montenegro fue notificado personalmente con copia de la mencionada Re-solución el 9 de diciembre de 2002. No obstante haber trans-currido en exceso del término de tres meses, desde que fuera notificado personalmente, el referido notario no ha cumplido con lo ordenado por el Tribunal.
Reiteradamente hemos expresado que todo abogado tiene el deber de cumplir con las órdenes de este Tribunal y que su *664incumplimiento puede acarrear graves sanciones. In re Bray Leal, res. el 28 de abril de 2000, 2000 J.T.S. 143, pág. 68; In re Cuevas Velásquez, res. el 29 de junio de 2000, 2000 J.T.S. 136, pág. 42. Igualmente, hemos expresado que no toleraremos la injustificada y obstinada negativa de un abogado de cumplir con nuestras órdenes en la esfera disciplinaria. In re Agrait Defilló, res. el 7 de agosto de 2000, 2000 J.T.S. 174, pág. 352. La conducta displicente de dejadez, indiferencia y falta de diligencia en responder a nuestras órdenes en esta materia con-lleva sanciones disciplinarias, incluyendo la suspensión del ejercicio de la abogacía. In re Laborde Freyre, res. el 4 de mayo de 2001, 2001 JTS 77, pág. 1284.
Por todo lo antes expuesto, se dicta Sentencia suspendiendo al Ledo. Humberto Mercado Montenegro indefinidamente del ejercicio de la profesión de abogado hasta que otra cosa dis-ponga el Tribunal.
Se le impone, además, el deber de notificar a todos sus clien-tes de su inhabilidad para continuar representándolos, devol-ver cualesquiera honorarios recibidos por trabajos no realiza-dos, e informar oportunamente de su suspensión a los foros judiciales y administrativos. Deberá certificarnos en el tér-mino de treinta días, contados a partir de la fecha de notifica-ción de esta Opinión Per Curiam, el cumplimiento de estos deberes.
La Oficina del Alguacil de este Tribunal se incautará de la obra y sello notarial y se los entregará a la Oficina de Inspec-ción de Notarías para el correspondiente examen e informe a este Tribunal.
Se dictará Sentencia de conformidad.
Certificada la Sentencia, el 7 de abril de 2003 uno de los alguaciles de la Oficina del Alguacil General de este Tribunal se personó a la oficina legal del abogado Humberto Mercado Montenegro con el propósito de notificarle la opi-nión per curiam y la sentencia que había sido emitida, e incautarse de la obra y del sello notarial del referido abogado. En ese momento, y por primera vez durante todo este procedimiento, el abogado Mercado Montenegro in-formó que había pagado la sanción de $200 que le había sido impuesta el 19 de julio de 2002.
Informado de ello, el referido alguacil se comunicó, por la vía telefónica con la Secretaria del Tribunal, la cual co-*665tejó los récord del Tribunal, pudiendo localizar un cheque —el cual había sido enviado por correo al Tribunal el 2 de agosto de 2002 sin escrito o moción alguna y sin número de caso mediante el cual se pudiera identificarse— por la suma de $200, pagadero a nombre del Secretario de Hacienda de Puerto Rico, firmado por el referido abogado. En vista de ello, se le dieron instrucciones al mencionado al-guacil para que se abstuviera de diligenciar la Sentencia emitida.
No hay duda, repetimos, que el Ledo. Humberto Mercado Montenegro pagó la sanción económica de $200 que se le impusiera. Tampoco debe haber duda, sin embargo, so-bre el hecho de que el licenciado Mercado Montenegro in-cumplió con el trámite y procedimiento correcto y propio que todo abogado debe seguir con relación a esta clase de situaciones.
Impuesta una sanción económica por este Tribunal a un abogado, éste no puede meramente limitarse a colocar un cheque en un sobre y enviarlo por correo a este Tribunal, sin acompañar dicho cheque con una “moción informativa o en cumplimiento de orden”, y sin tan siquiera identificar el cheque con el número del expediente.
En el caso específico hoy ante nuestra consideración, la actuación del licenciado Mercado Montenegro es aún más grave o displicente. Recordemos que el Tribunal, ante el aparente incumplimiento del abogado con la Resolución que le imponía la sanción económica de $200, ordenó que éste fuera personalmente notificado con copia de ella, lo cual se hizo el 9 de diciembre de 2002. El licenciado Mercado Montenegro no se dignó informarle, en dicho día, al alguacil que le notificó personalmente de dicha Resolución que había satisfecho la sanción, como tampoco compareció ante el Tribunal mediante un escrito a esos efectos.
*666En vista de lo anteriormente expresado, entendemos procedente censurar al Ledo. Humberto Mercado Montenegro por su actitud displicente hacia los requerimientos de este Tribunal e imponerle una sanción económica de $250, pagadera a nombre del Secretario de Hacienda de Puerto Rico, y la cual deberá depositar en la Secretaría del Tribunal, mediante una moción a esos efectos,(2) en el término de quince días, contado dicho término a partir de la fecha de notificación de la presente opinión per curiam y sentencia. (3)

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 Escritura Núm. 40 de 16 de diciembre de 1998.


 En el cheque el abogado deberá hacer constar el número de identificación del caso.


 Resulta pertinente señalar que en una ocasión anterior, en que se le impuso una sanción económica al licenciado Mercado Montenegro, éste, al satisfacer la misma, presentó una moción informativa a esos efectos ante el Tribunal, lo cual es demostrativo de que el incumplimiento en que dicho abogado incurrió, en la presente ocasión, fue intencional y voluntario.